UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

NYANAT! JERMAINE NEUFVILLE,
Plaintiff,

y.

WILLIAM BARR, in his individual
capacity as the Attorney General of the
United States; KEVIN MCALEENAN,
in his individual capacity as Secretary
of Homeland Security: DAVID D.
RIVERA, in his individual capacity as
New Orleans Field Office Director for
U.S. Immigration and Customs
Enforcement; K,. HIRSH, in his
individual capacity as Deportation
Officer; JONATHAN HORTON, in his
individual capacity as Sheriff of
Etowah County Detention Center;
ADAM BERGERAN, in his individual
capacity as Rhode Island Field Office
Director for U.S. hnmigration and
Customs Enforcement; JOSEPH L.
GROVER, Immigration and Customs
Enforcement Agent; M 4307
NELLIGAN, in his individual capacity
as Supervisory Detention and
Deportation Officer for U.S.
Immigration and Customs
Enforcement; THE DEPARTMENT OF
HOMELAND SECURITY; UNITED
STATES IMMIGRATION AND
CUSTOMS ENFORCEMENT,
Defendants.

 

ORDER

Namen Nee eet nae a Ne ee eel et el Ne Ne ee eee ener Se” nme” Smee” er are Nee Name Mmee” Sineet”“Semree!” Nine net” Smee!” neers!” Samet Meet Ninel” meee”

C.A. No. 19-348-dJM-LDA

Nyanati Jermaine Neufville filed a complaint seeking damages and

declaratory relief for his arrest and detention by the Department of Homeland

 
Security. See ECF No. 1 at 7-20. In his complaint, Mr. Neufville alleges that he
experienced unconstitutional conditions of confinement following an unlawful seizure
and was deprived the ability to properly litigate his appeal before the Board of
Immigration Appeals (“BIA”). Jd.

The Defendants moved to dismiss the complaint, citing improper venue, lack
of subject-matter jurisdiction, and for failing to state a claim upon which relief can be
granted. See ECF No. 8. Mr, Neufville did not respond to the Defendants’ motion to
dismiss but has moved for an extension of time (ECF No. 13). This is Mr. Neufville’s
second request for an extension of time. See ECF No, 11 and ECF No, 18. His first
request was granted by the Court (see Text Order Granting Motion for Extension of
Time to File (Entered Sept. 9, 2019)), but Mr. Neufville failed to respond by the due
cate.

Because the Court finds that venue is improper in the District of Rhode Island,
the Court GRANTS the Defendants motion to dismiss (ECF No. 8) without prejudice
and DENIES Mr. Neufville’s motion for an extension of time (ECF No. 13).

Analysis

Venue is proper in “(1) a judicial district where any defendant resides, if all
defendants reside in the same State, (2) a judicial district in which a substantial part
of the events or omissions giving rise to the claim occurred... or (8) a judicial district
in which any defendant may be found, if there is no district in which the action may

otherwise be brought.” 28 U.S.C. § 1391(b).

 
In his complaint, Mr. Neufville asserts that venue is proper in the District of
Rhode Island pursuant to 28 U.S.C. § 1391(b)(2) “because the claims in [his]
complaint originated, within the territorial boarders of the [District of Rhode Island].”
ECF No. 1 at 5. In their motion to dismiss, the Defendants note that, although Mr.
Neufville was arrested in Rhode Island, Mr. Neufville has never been confined
(pursuant to immigration proceedings) in the District of Rhode Island.! ECF No. 8 at
7-8. Thus, Mr. Neufville’s allegations of unconstitutional conditions of confinement
and the deprivation of an ability to properly litigate his BIA appeal did not occur
within the District of Rhode Island. See KCF No. 1 at {| 41-47.

In reviewing venue under subsection (b)(2) of 28 U.S.C. § 1391, the Court must
question whether the District of Rhode Island is “a judicial district in which a
substantial part of the events ... giving rise to the claim occurred.” Astro-—Med, Inc. v.
Nthon Kohden Am., Inc., 591 F.3d 1, 11-12 (st Cir. 2009) (quoting 28 U.S.C. §
1391(b)(2)). For this analysis, the Court must look “not to a single triggering event
prompting the action, but to the entire sequence of events underlying the claim.” /d.
(quoting Ufner v. La Reunion Francaise, S.A., 244 F.3d 38, 42 (1st Cir.2001) (internal
quotation marks omitted)). This requires the Court to take a “holistic view” of the

alleged claims in a complaint. Jd. at 12.

 

} Mr. Neufville was originally detained at the Bristol County Sherriff Office in
Massachusetts and then transferred to G) the Suffolk County Detention Center in
Massachusetts; Gi) Strafford County Detention Center in Strafford, New Hampshire;
(iii) the Lasalle Detention Center in Jena, Louisiana; and (iv) the Etowah County
Detention Center in Gadsden Alabama, where he currently resides. ECF No. 1 at J/{|
41-47.

 
In reviewing the complaint holistically, the Court finds that the only event that
transpired in the District of Rhode Island, Mr. Neufville’s arrest, was insubstantial
in relation to the totality of claims that Mr. Neuville alleges, which occurred in
detention centers outside of the District of Rhode Island. Venue for this action is thus
not proper in the District of Rhode Island under 28 U.S.C. § 1891(b)(2).2. The Court
accordingly grants the Defendants’ motion to dismiss pursuant to Federal Rule of
Civil Procedure 12(b)(3). This motion to dismiss is granted without prejudice to allow

Mr. Neufville to file a complaint in a proper venue,

For the reasons stated, the Defendants’ Motion to Dismiss is GRANTED (ECF
No. 8) without prejudice and the Plaintiffs Motion for an Extension of Time is

DENIED (ECF No. 13).

 
 
 

 

IT IS/SO ORDERE

A

John J. McConnell, Jr.
United States District Judge
October 25, 2019

 
 

 

 

 

2 Venue for this action is also not proper in the District of Rhode Island under
subsections (1) or (3) of 28 U.S.C. § 1891(b) as no Defendant resides in the District of
Rhode Island and there are other districts where Mr. Neufville may bring this action.

 
